DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group III and species of cotton fabric as the specific modified textile, Cu3(NH2BTC)2) as specific MOF, valeric anhydride as the specific anhydride, and heparin as the specific secondary therapeutic agent in the reply filed on 11/30/2021 is acknowledged. 
The Examiner requests that Applicant elect a single disclosed species or a single grouping of patentably indistinct species. Applicant responds to a grouping of patentably indistinct species of cotton fabric.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the 
In this case, the examiner found the modified textile cotton species in the prior arts, they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion below.
Claims 17-18, 20 and 25-26 are readable on the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 17-18, 20 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reynolds et al. (US 2017/0028390 A1), and in view of Abdelhameed et al. (Post-synthetic modification of metal-organic frameworks, University of Aveiro, Department of Chemistry, 2014, submitted by applicants in IDS).
Regarding claim 17, Reynolds et al disclose a method of forming a textile (anchoring points in cotton fabric sample were formed by carboxymethylation, followed by Cu-BTC deposition on cellulose fabric; paragraphs (0105]-[0106]), the method comprising:
carboxymethylation of a surface of the textile (anchoring points in cotton fabric sample were formed by carboxymethylation,; paragraphs [0105]-[0106}); layer-by-layer growth of a tricarboxylate metal-organic framework film (metal-organic frameworks constructed from ligands were grown on surface, i.e. as a film; paragraph [0090]) on the surface (deposition of cupper 1,3,5- benzene tricarboxylate Cu-BTC was performed by sequentially dipping the functionalized cotton fabric sample in the copper acetate solution, followed by the HBTC solution, i.e., layer-by-layer growing ([0091]), and further, alternating exposure to the metal ion containing solution and the a ligand containing solution results in layer by layer growth of crystalline metal-organic framework MOF structures on the surface; paragraphs [0081], [0091], [0108]) of the carboxymethylated surface (anchoring points in cotton fabric sample were formed by 
Reynolds et al. do not disclose forming a modified tricarboxylate metal-organic framework by exposing the tricarboxylate metal-organic framework to an anhydride as per applicant claim 17. However, Abdelhameed discloses forming a modified tricarboxylate metal-organic framework (post-synthetic modification PSM of metal-organic frameworks, as Scheme I.2.9 shows, the reaction of the tricarboxylate 2-amino-1,3,5-benzenetricarboxylate ligands of the Cu3(NH2BTC)2 framework with acetic anhydride (page 28) results in modified tricarboxylate ligands; abstract; page 29, paragraph 2; page 30, Scheme I.2.9) by exposing the tricarboxylate metal-organic framework to an anhydride (as Scheme I.2.9 shows, the reaction of the tricarboxylate 2-amino-1,3,5-benzenetricarboxylate ligands of the Cu3(NH2BTC)2 framework with acetic anhydride results in modified tricarboxylate ligands; page 29, paragraph 2; page 30, Scheme I.2.9). 
Although Abdelhameed does not specific teach the use valeric anhydride as per applicant elected species for anhydride, the alkyl carboxylic anhydride such as acetic anhydride taught by Abdelhameed is a true homologs of the elected anhydride, the similarity between the chemical structures and properties is sufficiently close that one on ordinary skill in the arts would have been motivated to use the elected compound in searching for alkyl carboxylic anhydride. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made See MPEP 2144.09 I-III.

Further, provided that Reynolds et al. and Abdelhameed both disclose the use of the Cupper benzenetricarboxylate based metal-organic framework (Abdelhameed; abstract; page 29, paragraph 2) (Reynolds et al.; paragraphs [0081], [0091], [0108]) as NO storage material (Abdelhameed; page 30, paragraph 1) (Reynolds et al.; paragraphs [0017]-[0018)), the modification to Reynold's method, of providing for forming a modified tricarboxylate metal-organic framework by exposing the tricarboxylate metal-organic framework to an anhydride, would provide the benefit of adjusting the properties of the metal-organic framework as NO storage material (Abdelhameed; abstract; page 30, paragraph 1).
Regarding claim 18, Reynolds et al. and Abdelhameed, in combination, disclose the method of claim 17, and Reynolds et al further discloses wherein carboxymethylation includes using a solvent comprising water (carboxymethylation was done using 1M solution of sodium chloro acetate, i.e., the solution in water; paragraph [0105]), and in a separate embodiment Reynolds et al. further discloses using a solvent comprising an alcohol (a solution of ligand in DMF: ethanol: water was used for dipping the functionalized cotton fabric; paragraphs [0107[-[0108]). 

Regarding claims 20, Reynolds et al. and Abdelhameed, in combination, disclose the method of claims 17-18, and Reynolds et al further discloses wherein the layer-by-layer growth includes alternatively dipping the textile in solutions of copper salt and a ligand solution (deposition of cupper 1,3,5- benzene tricarboxylate Cu-BTC was performed by sequentially dipping the functionalized cotton fabric sample in the copper acetate solution, followed by the HBTC solution, i.e., layer-by-layer growing, and further, alternating exposure to the metal ion containing solution and the a ligand containing solution results in layer by layer growth of crystalline metal-organic framework MOF structures on the surface; paragraphs [0081], [0091], [(0108]). Reynolds et al. does not disclose the ligand solution including 2-aminobenzene-1,3,5-tricarboxylic acid as per applicant claim 20. 
However, Abdelhameed teaches post-synthetic modification of UHM-30 having the formula Cu3(NH2BTC)2 (applicant’s elected MOF), obtained from solvothermal 2BTC (2-aminobenzene-1,3,5-tricarboxylic acid) with Cu(NO3)2.3H2O (page 29) as the instant claim.
Regarding claims 25-26, Abdelhameed teach performance characteristics of MOFs including activity for methylene blue degradation, photocatalytic degradation of organic compounds and methylene blue photo degradation rate (pages 10, 14, 22, 58, 132 and 134).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738